                                                    Case 2:21-cv-00220-SMB Document 1 Filed 02/09/21 Page 1 of 18



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (030204)
                                                Christopher J. Bendau (032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85018
                                            3   Telephone: (480) 382-5176
                                                Facsimile: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                        chris@bendaulaw.com
                                            5   Attorneys for Plaintiffs
                                            6
                                                                                UNITED STATES DISTRICT COURT
                                            7
                                                                                        DISTRICT OF ARIZONA
                                            8
                                            9       Henry Rojas, individually, and on behalf of       No. ___________________________
                                                    all others similarly situated,
                                           10
                                                                          Plaintiffs,                 COLLECTIVE ACTION COMPLAINT
                                           11                                                         PURSUANT TO 29 U.S.C. § 201, ET SEQ.
BENDAU & BENDAU PLLC




                                                    v.
                                           12
                                                    VMS Data, LLC, an Arizona limited liability
                       Phoenix, AZ 85060




                                           13       company, and Gerald Andrew Gilby and
                        P.O. Box 97066




                                                    Jane Doe Gilby, a married couple
                                           14
                                                                          Defendants.
                                           15
                                           16
                                                          Plaintiff, Henry Rojas (“Plaintiff”), individually, and on behalf of all other persons
                                           17
                                           18   similarly situated, allege as follows:

                                           19                                      PRELIMINARY STATEMENT

                                           20             1.     Plaintiff brings this action on behalf of themselves and all similarly-situated
                                           21
                                                current and former Inside Sales Associates1 of Defendants VMS Data, LLC (“Defendant VMS”),
                                           22
                                           23
                                                1
                                           24          For the purposes of this Complaint, “Inside Sales Associates” include Openers,
                                                Closers, Marketing Directors, and other similar job titles, but such job titles, used for the
                                           25   purpose of classifying the putative class of similarly situated individuals, are not
                                           26   necessarily the job title of Plaintiff and putative class, and has no bearing or relation to
                                                any specialization, skill, education, training, or other qualification that might otherwise
                                           27   be associated with such a job title.
                                           28
                                                                                                   -1-
                                           29
                                           30
                                                  Case 2:21-cv-00220-SMB Document 1 Filed 02/09/21 Page 2 of 18




                                                and Gerald Andrew Gilby and Jane Doe Gilby (collectively, “Defendants”) who were improperly
                                            1
                                            2   classified as 1099 independent contractors and denied overtime compensation for hours worked

                                            3   in excess of 40 hours in a given workweek.

                                            4          2.      Plaintiff, individually, and on behalf of all others similarly-situated, brings this
                                            5   action against Defendants for their unlawful failure to pay overtime in violation of the Fair Labor
                                            6
                                                Standards Act, 29 U.S.C. § 201-219 (the “FLSA”).
                                            7
                                                       3.      Plaintiff brings a collective action under the FLSA to recover the unpaid overtime
                                            8
                                                owed to him individually and on behalf of all other similarly-situated employees, current and
                                            9
                                           10   former, of Defendants. Members of the Collective Action are referred to as the “Collective

                                           11   Members.”
BENDAU & BENDAU PLLC




                                           12          4.      The Collective Members are all current and former Inside Sales Associates who
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                were employed by Defendants at any time starting three years before this Complaint was filed,
                                           14
                                                up to the present.
                                           15
                                                       5.      This is an action for unpaid wages, liquidated damages, interest, attorneys’ fees,
                                           16
                                           17   and costs under the FLSA.

                                           18          6.      The FLSA was enacted “to protect all covered workers from substandard wages

                                           19   and oppressive working hours.” Under the FLSA, employers must pay all non-exempt
                                           20   employees an overtime premium for all time spent working in excess of 40 hours per week.
                                           21
                                                       7.      Defendants engaged in the regular policy and practice of misclassifying their
                                           22
                                                Inside Sales Associates as independent contractors rather than employees. Specifically,
                                           23
                                                Defendants subjected Plaintiff and the Collective Members to their policy and practice of
                                           24
                                           25   misclassifying their Inside Sales Associates, who were employees, as independent contractors

                                           26
                                           27
                                           28
                                                                                                 -2-
                                           29
                                           30
                                                  Case 2:21-cv-00220-SMB Document 1 Filed 02/09/21 Page 3 of 18




                                                and then failing and/or refusing to pay them overtime for time they worked in excess of 40 hours
                                            1
                                            2   per week, in violation of 29 U.S.C. § 207(a).

                                            3             8.    Therefore, Defendants did not pay Plaintiff or the Collective Members the

                                            4   applicable overtime rate, in violation of 29 U.S.C. § 207.
                                            5                                    JURISDICTION AND VENUE
                                            6
                                                          9.    Plaintiff realleges and incorporates by reference all allegations in all preceding
                                            7
                                                paragraphs.
                                            8
                                                          10.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29
                                            9
                                           10   U.S.C. § 201, et seq. because this action arises under the Constitution and laws of the United

                                           11   States.
BENDAU & BENDAU PLLC




                                           12             11.   Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (c) because
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                acts giving rise to the claims of Plaintiff and the Collective Members occurred within the District
                                           14
                                                of Arizona, and Defendants regularly conduct business in and have engaged in the conduct
                                           15
                                                alleged in the Complaint – and, thus, are subject to personal jurisdiction in – this judicial district.
                                           16
                                           17                                                 PARTIES

                                           18             12.   Plaintiff realleges and incorporate by reference all allegations in all preceding

                                           19   paragraphs.
                                           20             13.   At all times material to the matters alleged in this Complaint, Plaintiff was an
                                           21
                                                individual residing in Maricopa County, Arizona, and is a former employee of Defendants.
                                           22
                                                          14.   At all material times, Plaintiff was a full-time, non-exempt employee of
                                           23
                                                Defendants from approximately September 1, 2016 through approximately December 31, 2019.
                                           24
                                           25             15.   Specifically, Plaintiff worked for Defendants as an opener from approximately

                                           26   September 1, 2016 through approximately January 31, 2017. Plaintiff worked for Defendants as

                                           27
                                           28
                                                                                                  -3-
                                           29
                                           30
                                                  Case 2:21-cv-00220-SMB Document 1 Filed 02/09/21 Page 4 of 18




                                                a closer from approximately February 1, 2017 through approximately August 1, 2017. Plaintiff
                                            1
                                            2   worked for Defendants as a marketing director from approximately August 1, 2017 through

                                            3   approximately December 31, 2019.

                                            4          16.     While working as an opener, Plaintiff was compensated at a rate of $10 per hour.
                                            5          17.     While working for Defendants as a closer, Plaintiff was compensated at a rate of
                                            6
                                                $11.50 per hour.
                                            7
                                                       18.     While working for Defendants as a marketing director, Plaintiff was compensated
                                            8
                                                at a rate of $11.50 per hour plus commission.
                                            9
                                           10          19.     At all material times, Plaintiff was employed by Defendants but classified and

                                           11   paid as an independent contractor. Defendants employed Plaintiff to perform inside sales-
BENDAU & BENDAU PLLC




                                           12   relaated duties for the purpose of selling websites to customers.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                       20.     At all material times, Plaintiff was an employee of Defendants as defined by the
                                           14
                                                FLSA, 29 U.S.C. § 203(e)(1) and was a non-exempt employee under 29 U.S.C. § 213(a)(1).
                                           15
                                                       21.     Plaintiff has given his written consent to be a party Plaintiff in this action pursuant
                                           16
                                           17   to 29 U.S.C. § 216(b), a true and accurate copy of which is attached to this Complaint as

                                           18   “Exhibit A.”

                                           19          22.     Plaintiff brings this action on behalf of himself and on behalf of all other persons
                                           20   similarly situated who are current or former Inside Sales Associates of Defendants, including but
                                           21
                                                not limited to Inside Sales Associates who agree in writing to join this action seeking recovery
                                           22
                                                under the FLSA.
                                           23
                                                       23.     Plaintiff brings this action on behalf of himself and on behalf of all other similarly
                                           24
                                           25   situated current and former employees of Defendants–specifically, Inside Sales Associates of

                                           26
                                           27
                                           28
                                                                                                -4-
                                           29
                                           30
                                                  Case 2:21-cv-00220-SMB Document 1 Filed 02/09/21 Page 5 of 18




                                                Defendants who were not paid overtime for time worked in excess of 40 hours in any given
                                            1
                                            2   workweek and whose wages, therefore, were non-compliant with the FLSA.

                                            3          24.     Defendant VMS Data, LLC is an Arizona limited liability company, authorized to

                                            4   do business in the State of Arizona and was at all relevant times Plaintiff’s and the Collective
                                            5   Members’ Employer as defined by 29 U.S.C. § 203(d).
                                            6
                                                       25.     At all relevant times, VMS Data, LLC owned and operated as VMS Data, an
                                            7
                                                online marketing company located in Maricopa County, Arizona.
                                            8
                                                       26.     Under the FLSA, VMS Data, LLC is an employer. The FLSA defines
                                            9
                                           10   “employer” as any individual who acts directly or indirectly in the interest of an employer in

                                           11   relation to an employee. At all relevant times, Defendant VMS Data, LLC had the authority to
BENDAU & BENDAU PLLC




                                           12   hire and fire employees, supervised and controlled work schedules or the conditions of
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                employment, determined the rate and method of payment, and maintained employment records
                                           14
                                                in connection with Plaintiff’s and the Collective Members’ employment with VMS Data, LLC.
                                           15
                                                Having acted in the interest of VMS Data, LLC in relation to their employees, including
                                           16
                                           17   Plaintiff, VMS Data, LLC is subject to liability under the FLSA.

                                           18          27.     Defendants Gerald Andrew Gilby and Jane Doe Gilby are, upon information and

                                           19   belief, husband and wife. They have caused events to take place giving rise to the claims in this
                                           20   Complaint as to which their marital community is fully liable. Gerald Andrew Gilby and Jane
                                           21
                                                Doe Gilby are owners of VMS Data, LLC, and were at all relevant times Plaintiff’s and the
                                           22
                                                Collective Members’ employer as defined by the FLSA, 29 U.S.C. § 203(d).
                                           23
                                                       28.     Under the FLSA, Defendants Gerald Andrew Gilby and Jane Doe Gilby are
                                           24
                                           25   employers. The FLSA defines “employer” as any individual who acts directly or indirectly in

                                           26   the interest of an employer in relation to an employee. Gerald Andrew Gilby and Jane Doe

                                           27
                                           28
                                                                                                -5-
                                           29
                                           30
                                                  Case 2:21-cv-00220-SMB Document 1 Filed 02/09/21 Page 6 of 18




                                                Gilby are the owners of VMS Data, LLC. They had the authority to hire and fire employees,
                                            1
                                            2   supervised and controlled work schedules or the conditions of employment, determined the rate

                                            3   and method of payment, and maintained employment records in connection with Plaintiff’s and

                                            4   the Collective Members’ employment with VMS Data, LLC. As persons who acted in the
                                            5   interest of VMS Data, LLC in relation to the company’s employees, Gerald Andrew Gilby and
                                            6
                                                Jane Doe Gilby are subject to individual liability under the FLSA.
                                            7
                                                         29.   Plaintiff is further informed, believes, and therefore alleges that each of the
                                            8
                                                Defendants gave consent to, ratified, and authorized the acts of all other Defendants, as alleged
                                            9
                                           10   in this Complaint.

                                           11            30.   Defendants, and each of them, are sued in both their individual and corporate
BENDAU & BENDAU PLLC




                                           12   capacities.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                         31.   Defendants are jointly and severally liable for the injuries and damages sustained
                                           14
                                                by Plaintiff and the Collective Members.
                                           15
                                                         32.   At all relevant times, Plaintiff and the Collective Members were “employees” of
                                           16
                                           17   Defendants as defined by the FLSA, 29 U.S.C. § 201, et seq.

                                           18            33.   The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to

                                           19   Defendants.
                                           20            34.   At all relevant times, Defendants were and continue to be “employers” as defined
                                           21
                                                by FLSA, 29 U.S.C. § 201, et seq.
                                           22
                                                         35.   Defendants individually and/or through an enterprise or agent, directed and
                                           23
                                                exercised control over Plaintiff’s and the Collective Members’ work and wages at all relevant
                                           24
                                           25   times.

                                           26
                                           27
                                           28
                                                                                                -6-
                                           29
                                           30
                                                  Case 2:21-cv-00220-SMB Document 1 Filed 02/09/21 Page 7 of 18




                                                       36.     At all relevant times, Plaintiff and the Collective Members, in their work for
                                            1
                                            2   Defendants, were engaged in commerce or the production of goods for commerce.

                                            3          37.     At all relevant times, Plaintiff and the Collective Members, in their work for

                                            4   Defendants, were employed by an enterprise engaged in commerce that had annual gross sales of
                                            5   at least $500,000.
                                            6
                                                       38.     At all relevant times, all Defendants were joint employers of Plaintiff and the
                                            7
                                                Collective Members. At all relevant times: (1) Defendants were not completely disassociated
                                            8
                                                with respect to the employment of Plaintiff and the Collective Members; and (2) Defendants
                                            9
                                           10   were under common control. In any event, at all relevant times, Defendants were joint employers

                                           11   under the FLSA and 29 C.F.R. § 791.2(b) and employed Plaintiff and the Collective Members.
BENDAU & BENDAU PLLC




                                           12                                    FACTUAL ALLEGATIONS
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                       39.     Plaintiff realleges and incorporates by reference all allegations in all preceding
                                           14
                                                paragraphs.
                                           15
                                                       40.     Defendants own and/or operate as VMS Data, LLC, an enterprise located in
                                           16
                                           17   Maricopa County, Arizona.

                                           18          41.     VMS Data, LLC is an enterprise whose primary marketplace offering is online

                                           19   marketing.
                                           20          42.     All of Defendants’ Inside Sales Associates were engaged in making business to
                                           21
                                                business sales transactions.
                                           22
                                                       43.     On approximately September 1, 2016, Plaintiff began employment with
                                           23
                                                Defendants as an Opener, performing various sales duties such as cold calling businesses and
                                           24
                                           25   attempting to sell customers on products offered by VMS Data, LLC.

                                           26
                                           27
                                           28
                                                                                                -7-
                                           29
                                           30
                                                  Case 2:21-cv-00220-SMB Document 1 Filed 02/09/21 Page 8 of 18




                                                       44.     On approximately February 1, 2017, Plaintiff began employment with Defendants
                                            1
                                            2   as a Closer, performing various sales duties such as attempting to sell customers on products

                                            3   offered by VMS Data, LLC and finalizing sales transactions.

                                            4          45.     On approximately August 1, 2017, Plaintiff began employment with Defendants
                                            5   as a Marketing Director, performing various inside sales-related duties, such as cold-calling and
                                            6
                                                emailing potential and current clients in an effort to sell them VMS Data LLC’s products and
                                            7
                                                services.
                                            8
                                                       46.     In his work for Defendants, Plaintiff estimates that he worked between 35 and 45
                                            9
                                           10   hours per week on the clock.

                                           11          47.     In addition to work performed on the clock, Plaintiff estimates he worked an
BENDAU & BENDAU PLLC




                                           12   additional approximately 20 hours per week off the clock.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                       48.     Rather than classify their Inside Sales Associates as employees, Defendants
                                           14
                                                classified them as independent contractors.
                                           15
                                                       49.     Defendants misclassified all of their Inside Sales Associates, including Plaintiff
                                           16
                                           17   and the Collective Members, as independent contractors.

                                           18          50.     Despite Defendants having misclassified all of their Inside Sales Associates,

                                           19   including Plaintiff and the Collective Members, as independent contractors, Plaintiff and the
                                           20   Collective Members were actually employees, as defined by the FLSA, 29 U.S.C. § 201 et seq.
                                           21
                                                       51.     All of Defendants’ Inside Sales Associates, including Plaintiff and the Collective
                                           22
                                                Members, in their work for Defendants, used Defendants’ equipment and wore company
                                           23
                                                uniforms.
                                           24
                                           25          52.     Defendants provide their Inside Sales Associates with a script to use when

                                           26   attempting to sell potential customers on VMS Data’s products.

                                           27
                                           28
                                                                                                -8-
                                           29
                                           30
                                                 Case 2:21-cv-00220-SMB Document 1 Filed 02/09/21 Page 9 of 18




                                                       53.    Defendants required their Inside Sales Associates, including Plaintiff and the
                                            1
                                            2   Collective Members, to perform work off the clock. Specifically, whenever the Inside Sales

                                            3   Associates performed work from home, they were required to perform work off the clock.

                                            4          54.    Defendants controlled their Inside Sales Associates’ schedules, including those of
                                            5   Plaintiff and the Collective Members.
                                            6
                                                       55.    At all relevant times, Plaintiff and the Collective Members were economically
                                            7
                                                dependent on Defendants.
                                            8
                                                       56.    The following further demonstrate that their Inside Sales Agents, including
                                            9
                                           10   Plaintiff and the Collective Members, were employees:

                                           11                 a.      Defendants had the exclusive right to hire and fire their Inside Sales
BENDAU & BENDAU PLLC




                                           12                         Associates, including Plaintiff and the Collective Members;
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                              b.      Defendants made the decision not to pay overtime to their Inside Sales
                                           14
                                                                      Associates, including Plaintiff and the Collective Members;
                                           15
                                                              c.      Defendants supervised their Inside Sales Associates, including Plaintiff
                                           16
                                           17                         and the Collective Members, and subjected them to Defendants’ rules;

                                           18                 d.      Defendants’ Inside Sales Associates, including Plaintiff and the Collective

                                           19                         Members, had no financial investment with Defendants’ business;
                                           20                 e.      Defendants’ Inside Sales Associates, including Plaintiff and the Collective
                                           21
                                                                      Members, had no opportunity for profit or loss in the business;
                                           22
                                                              f.      The services rendered by Defendants’ Inside Sales Associates, including
                                           23
                                                                      Plaintiff and the Collective Members, in their work for Defendants was
                                           24
                                           25                         integral to Defendants’ business;

                                           26
                                           27
                                           28
                                                                                               -9-
                                           29
                                           30
                                                 Case 2:21-cv-00220-SMB Document 1 Filed 02/09/21 Page 10 of 18




                                                               g.      Defendants’ Inside Sales Associates, including Plaintiff and the Collective
                                            1
                                            2                          Members, were hired as permanent employees, working for Defendants

                                            3                          for continuous unspecified amounts of time.

                                            4          57.     At all relevant times, Defendants did not pay Plaintiff or the Collective Members
                                            5   one and one-half times their regular rates of pay for time spent working in excess of 40 hours in
                                            6
                                                a given workweek.
                                            7
                                                       58.     Defendants classified their Inside Sales Associates, including Plaintiff and the
                                            8
                                                Collective Members, as independent contractors to avoid Defendants’ obligation to pay their
                                            9
                                           10   Inside Sales Associates, including Plaintiff and the Collective Members, one and one-half times

                                           11   their regular rates of pay for all hours worked in excess of 40 hours per week.
BENDAU & BENDAU PLLC




                                           12          59.     Plaintiff and the Collective Members were non-exempt employees.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                       60.     From the beginning of Plaintiff’s and the Collective Members’ employment
                                           14
                                                through the present day, Defendants failed to properly compensate Plaintiff and the Collective
                                           15
                                                Members for any of their overtime hours. During this time, Plaintiff and the Collective Members
                                           16
                                           17   worked approximately between fifty-five (55) and sixty-five (65) hours per week.

                                           18          61.     Plaintiff and the Collective Members were generally paid on an hourly.

                                           19          62.     Plaintiff and the Collective Members were not managers. Plaintiff and the
                                           20   Collective Members did not have supervisory authority over any employees, did not possess the
                                           21
                                                authority to hire or fire employees, did not possess authority to make critical job decisions with
                                           22
                                                respect to any of Defendants’ employees, did not direct the work of two or more employees, and
                                           23
                                                did not exercise discretion and independent judgment with respect to matters of significance.
                                           24
                                           25          63.     Plaintiff’s and the Collective Members’ primary duty was not the management of

                                           26   the enterprise in which he was employed or any recognized department of the enterprise.

                                           27
                                           28
                                                                                               -10-
                                           29
                                           30
                                                 Case 2:21-cv-00220-SMB Document 1 Filed 02/09/21 Page 11 of 18




                                                         64.   From the beginning of Plaintiff’s and the Collective Members’ employment
                                            1
                                            2   through the present day, Defendants failed to properly compensate them for any of their overtime

                                            3   hours.

                                            4            65.   Defendants knew that – or acted with reckless disregard as to whether – their
                                            5   refusal or failure to properly compensate Plaintiff and the Collective Members over the course of
                                            6
                                                their employment would violate federal and state law, and Defendants were aware of the FLSA
                                            7
                                                overtime wage requirements during Plaintiff’s and the Collective Members’ employment. As
                                            8
                                                such, Defendants’ conduct constitutes a willful violation of the FLSA.
                                            9
                                           10            66.   Defendants refused and/or failed to properly disclose to or apprise Plaintiff and

                                           11   the Collective Members of their rights under the FLSA.
BENDAU & BENDAU PLLC




                                           12            67.   Therefore, in a given workweek, and during each and every workweek of
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                Plaintiff’s and the Collective Members’ employment with Defendants, Plaintiff and the
                                           14
                                                Collective Members were subject to Defendants’ policy and practice of not paying one and one-
                                           15
                                                half times Plaintiff’s and the Collective Members’ regular rates of pay.
                                           16
                                           17            68.   In a given workweek, and during each and every workweek of Plaintiff’s and the

                                           18   Collective Members’ employment with Defendants, Plaintiff and the Collective Members

                                           19   worked more than 40 hours but were not paid the applicable one and one-half times Plaintiff’s
                                           20   and the Collective Members’ regular rates of pay for time they spent working in excess of 40
                                           21
                                                hours.
                                           22
                                                         69.   Plaintiff believes and therefore claims that Defendants subjected each and every
                                           23
                                                Inside Sales Associate that they employed, including Plaintiff and the Collective Members, to its
                                           24
                                           25   policy and specific course of not paying one and one-half times Plaintiff’s and the Collective

                                           26   Members’ regular rates of pay.

                                           27
                                           28
                                                                                               -11-
                                           29
                                           30
                                                 Case 2:21-cv-00220-SMB Document 1 Filed 02/09/21 Page 12 of 18




                                                       70.     Plaintiff and the Collective Members are covered employees within the meaning
                                            1
                                            2   of the Fair Labor Standards Act (“FLSA”).

                                            3          71.     Defendants refused and/or failed to properly disclose to or apprise Plaintiff and

                                            4   the Collective Members of their rights under the FLSA.
                                            5          72.     Defendants individually and/or through an enterprise or agent, directed and
                                            6
                                                exercised control over Plaintiff’s and Collective Members’ work and wages at all relevant times.
                                            7
                                                       73.     Due to Defendants’ illegal wage practices, Plaintiff and the Collective Members
                                            8
                                                are entitled to recover from Defendants compensation for unpaid overtime wages, an additional
                                            9
                                           10   amount equal amount as liquidated damages, interest, and reasonable attorney’s fees and costs of

                                           11   this action under 29 U.S.C. § 216(b).
BENDAU & BENDAU PLLC




                                           12                             COLLECTIVE ACTION ALLEGATIONS
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                       74.     Plaintiff realleges and incorporates by reference all allegations in all preceding
                                           14
                                                paragraphs.
                                           15
                                                       75.     Plaintiff brings this action pursuant to 29 U.S.C. § 216(b) on his own behalf and
                                           16
                                           17   as a representative of individuals similarly situated who are current or former Inside Sales

                                           18   Agents of Defendants.

                                           19          76.     At all times material, Defendants paid Plaintiff and the Collective Members an
                                           20   hourly rate of compensation.
                                           21
                                                       77.     Defendants subjected all of their Inside Sales Associates, including Plaintiff and
                                           22
                                                the Collective Members, to their policy and practice of misclassifying their Inside Sales
                                           23
                                                Associates, who were actually employees, as independent contractors.
                                           24
                                           25          78.     Defendants subjected all of their Inside Sales Associates, including Plaintiff and

                                           26   the Collective Members, to their policy and practice of not paying their Inside Sales Associates

                                           27
                                           28
                                                                                               -12-
                                           29
                                           30
                                                 Case 2:21-cv-00220-SMB Document 1 Filed 02/09/21 Page 13 of 18




                                                one and one-half times their regular rates of pay for time they spent working in excess of 40
                                            1
                                            2   hours in a given workweek, in violation of 29 U.S.C. § 207(a).

                                            3           79.     At all times material, Plaintiff and the Collective Members are and have been

                                            4   similarly situated, have had substantially similar job requirements and pay provisions, and are
                                            5   and have been subject to Defendants’ decision, policy, plan, and common programs, practices,
                                            6
                                                procedures, protocols, routines, and rules of willfully subjecting Plaintiff and the Collective
                                            7
                                                Members to their policy and practice of not paying their Inside Sales Associates one and one-half
                                            8
                                                times their regular rates of pay for time they spent working in excess of 40 hours in a given
                                            9
                                           10   workweek, in violation of 29 U.S.C. § 207(a).

                                           11           80.     Plaintiff’s claims stated in this complaint are essentially the same as those of the
BENDAU & BENDAU PLLC




                                           12   Collective Members. This action is properly maintained as a collective action because in all
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                pertinent aspects the employment relationship of individuals similarly situated to Plaintiff are
                                           14
                                                identical or substantially similar.
                                           15
                                                        81.     Plaintiff and the Collective Members were each compensated on a fixed hourly
                                           16
                                           17   rate of compensation basis for the duration of their employment with Defendants.

                                           18           82.     The Collective Members perform or have performed the same or similar work as

                                           19   Plaintiff.
                                           20           83.     Defendants’ failure to pay overtime compensation required by the FLSA results
                                           21
                                                from generally applicable policies or practices and does not depend on the personal
                                           22
                                                circumstances of Plaintiff or the Collective Members.
                                           23
                                                        84.     While Plaintiff and Defendants have described Plaintiff’s and the Collective
                                           24
                                           25   Members’ job titles as Inside Sales Agents, the specific job titles or precise job responsibilities of

                                           26   each Collective Member does not prevent collective treatment.

                                           27
                                           28
                                                                                                -13-
                                           29
                                           30
                                                 Case 2:21-cv-00220-SMB Document 1 Filed 02/09/21 Page 14 of 18




                                                       85.     All Collective Members, irrespective of their particular job requirements and job
                                            1
                                            2   titles, are entitled to proper overtime wage compensation for all hours worked in excess of 40 in

                                            3   a given workweek.

                                            4          86.     Although the exact amount of damages may vary among the Collective Members,
                                            5   the damages for the Collective Members can be easily calculated by a simple formula. The
                                            6
                                                claims of all Collective Members arise from a common nucleus of facts. Liability is based on a
                                            7
                                                systematic course of wrongful conduct by the Defendants that caused harm to all of the
                                            8
                                                Collective Members.
                                            9
                                           10          87.     As such, Plaintiff brings his FLSA overtime wage claim as a collective action on

                                           11   behalf of the following class:
BENDAU & BENDAU PLLC




                                           12                  The FLSA Collective Members are all of Defendants’ current and
                                                               former Inside Sales Agents who were not paid one and one-half times
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                               their regular rates of pay for time spent working in excess of 40 hours
                                           14                  in a given workweek, starting three years before this lawsuit was filed
                                                               up to the present.
                                           15
                                                       88.     Defendants’ unlawful conduct, as described in this Collective Action Complaint,
                                           16
                                           17   is pursuant to Defendants’ corporate policy or practice of minimizing labor costs by refusing

                                           18   and/or failing to properly compensate its employees according to the FLSA.

                                           19          89.     Defendants are aware or should have been aware that federal law prohibited them
                                           20   from not paying their Inside Sales Agents –namely, Plaintiff and the Collective Members–an
                                           21
                                                overtime premium wage for time spent working in excess of 40 hours per given workweek.
                                           22
                                                       90.     Defendants’ unlawful conduct has been widespread, repeated, and consistent.
                                           23
                                                       91.     This action is properly brought and maintained as an opt-in collective action
                                           24
                                           25   pursuant to 29 U.S.C. § 216(b).

                                           26
                                           27
                                           28
                                                                                              -14-
                                           29
                                           30
                                                 Case 2:21-cv-00220-SMB Document 1 Filed 02/09/21 Page 15 of 18




                                                       92.     Upon information and belief, the individuals similarly situated to Plaintiff include
                                            1
                                            2   more than thirty (30) employees currently and/or formerly employed by Defendants, and

                                            3   Plaintiff is unable to state the precise number of similarly-situated employees because that

                                            4   information is solely in Defendants’ possession, custody, or control, but it can be readily
                                            5   ascertained from their employment records and the records of Defendants’ payroll processor.
                                            6
                                                       93.     Notice can be provided to the Collective Members by First Class Mail to the last
                                            7
                                                address known to Defendants, via email at the last known email address known to Defendants,
                                            8
                                                and by text message to the last known telephone number known to Defendants.
                                            9
                                           10                                              DAMAGES

                                           11          94.     Plaintiff realleges and incorporates by reference all allegations in all preceding
BENDAU & BENDAU PLLC




                                           12   paragraphs.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                       95.     Plaintiff and the Collective Members are entitled to recover overtime
                                           14
                                                compensation for the hours they worked in excess of 40 per given workweek for which they
                                           15
                                                were not paid at the federally mandated one and one-half times their regular rates of pay.
                                           16
                                           17          96.     Plaintiff and the Collective Members are also entitled to an amount equal to all of

                                           18   their unpaid wages as liquidated damages. 29 U.S.C. § 216(b).

                                           19          97.     Plaintiff and the Collective Members are also entitled to recover their attorneys’
                                           20   fees and costs as required by the FLSA. 29 U.S.C. § 216(b).
                                           21
                                                                      COUNT ONE: FAIR LABOR STANDARDS ACT
                                           22                              FAILURE TO PAY OVERTIME

                                           23          98.     Plaintiff realleges and incorporates by reference all allegations in all preceding
                                           24   paragraphs.
                                           25
                                           26
                                           27
                                           28
                                                                                               -15-
                                           29
                                           30
                                                 Case 2:21-cv-00220-SMB Document 1 Filed 02/09/21 Page 16 of 18




                                                       99.     At all relevant times, Defendants engaged in the regular policy and practice of
                                            1
                                            2   classifying their Inside Sales Agents, including Plaintiff and the Collective Members, as

                                            3   independent contractors when they were in reality employees as defined by the FLSA.

                                            4          100.    At all relevant times, Defendants did not pay Plaintiff or the Collective Members
                                            5   one and one-half times their regular rates of pay for time spent working in excess of 40 hours in a
                                            6
                                                given workweek.
                                            7
                                                       101.    Defendants misclassified their Inside Sales Agents, including Plaintiff and the
                                            8
                                                Collective Members, as independent contractors to avoid Defendants’ obligation to pay their Inside
                                            9
                                           10   Sales Agents, including Plaintiff and the Collective Members, one and one-half times their regular

                                           11   rates of pay for all hours worked in excess of 40 hours per week.
BENDAU & BENDAU PLLC




                                           12          102.    Defendants engaged in such conduct in direct violation of 29 U.S.C. § 207(a).
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                       103.    As such, unpaid overtime wages for such time Plaintiff and the Collective Members
                                           14
                                                worked in excess of 40 hours per given workweek is owed to Plaintiff and the Collective Members
                                           15
                                                for the entire time they were employed by Defendants.
                                           16
                                           17          104.    Defendants knew that – or acted with reckless disregard as to whether – their refusal

                                           18   or failure to properly compensate Plaintiff and the Collective Members over the course of their

                                           19   employment would violate federal and state law, and Defendants were aware of the FLSA overtime
                                           20   wage requirements during Plaintiff’s and the Collective Members’ employment. As such,
                                           21
                                                Defendants’ conduct constitutes a willful violation of the FLSA.
                                           22
                                                       105.    Plaintiff and the Collective Members are therefore entitled to compensation for
                                           23
                                                their unpaid overtime wages at an hourly rate, to be proven at trial, plus an additional equal amount
                                           24
                                           25   as liquidated damages, together with interest, reasonable attorney’s fees, and costs.

                                           26
                                           27
                                           28
                                                                                                -16-
                                           29
                                           30
                                                 Case 2:21-cv-00220-SMB Document 1 Filed 02/09/21 Page 17 of 18




                                                       WHEREFORE, Plaintiff, Henry Rojas, individually, and on behalf of all other similarly
                                            1
                                            2   situated persons, requests that this Court grant the following relief in Plaintiff’s and the Collective

                                            3   Members’ favor, and against Defendants:

                                            4          A.      For the Court to declare and find that the Defendants committed one or more of the
                                            5                  following acts:
                                            6
                                                               i.      violated overtime provisions of the FLSA, 29 U.S.C. § 207, by failing to
                                            7
                                                                       pay proper overtime wages;
                                            8
                                                               ii.     willfully violated overtime provisions of the FLSA, 29 U.S.C. § 207;
                                            9
                                           10          B.      For the Court to award damages in the amounts of all unpaid overtime

                                           11                  compensation due and owing to Plaintiff and the Collective Members for time they
BENDAU & BENDAU PLLC




                                           12                  spent working in excess of 40 hours per given workweek;
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                       C.      For the Court to award compensatory damages, including liquidated damages
                                           14
                                                               pursuant to 29 U.S.C. § 216(b), in amounts to be determined at trial;
                                           15
                                                       D.      For the Court to award prejudgment and post-judgment interest on any damages
                                           16
                                           17                  awarded;

                                           18          E.      For the Court to award Plaintiff’s and the Collective Members’ reasonable

                                           19                  attorneys’ fees and costs of the action pursuant to 29 U.S.C. § 216(b) and all other
                                           20                  causes of action set forth in this Complaint;
                                           21
                                                       F.      For the Court to provide reasonable incentive awards for Plaintiff to compensate
                                           22
                                                               him for the time he spent attempting to recover wages for the Collective Members
                                           23
                                                               and for the risks he took in doing so; and
                                           24
                                           25          G.      Such other relief as this Court deems just and proper.

                                           26
                                           27
                                           28
                                                                                                 -17-
                                           29
                                           30
                                                 Case 2:21-cv-00220-SMB Document 1 Filed 02/09/21 Page 18 of 18




                                                               REQUEST FOR COLLECTIVE ACTION CERTIFICATION
                                            1
                                            2          As to Count I of this Complaint, Plaintiff requests that the Court designate this action as a

                                            3   collective action on behalf of the FLSA Collective Members and promptly issue a notice pursuant

                                            4   to 29 U.S.C. § 216(b) to all similarly situated members of the FLSA opt-in class, apprising them
                                            5   of the pendency of this action, and permitting them to timely assert FLSA claims in this action by
                                            6
                                                filing individual Consent to Sue Forms pursuant to 29 U.S.C. § 216(b).
                                            7
                                            8
                                                       RESPECTFULLY SUBMITTED this 9th day of February, 2021.
                                            9
                                           10                                                         BENDAU & BENDAU PLLC

                                           11                                                         By: /s/ Clifford P. Bendau, II
BENDAU & BENDAU PLLC




                                                                                                      Clifford P. Bendau, II
                                           12                                                         Christopher J. Bendau
                                                                                                      Attorneys for Plaintiffs
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                               -18-
                                           29
                                           30
